Citation Nr: 1643061	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-33 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a right hip disorder, to include as secondary to service-connected patellofemoral pain syndrome of the right knee and/or chronic back strain.

2. Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected patellofemoral pain syndrome of the right knee and/or chronic back strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The case was remanded for additional development in September 2014.  Thereafter, in April 2015, the Veteran testified at a Board video-conference before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  In June 2015, the issues on appeal were again remanded for additional development and now return for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this regard, the Board remanded the claims for service connection for right hip and left ankle disorders most recently in June 2015.  In doing so, the Board noted that the Veteran previously underwent a VA examination in November 2009 regarding such claimed disorders, at which time the examiner did not offer an opinion with respect to the Veteran's right hip, then diagnosed as sacroiliac joint arthralgia (pain) of unknown etiology, and offered an etiological opinion only as to direct service connection with respect to the left ankle, diagnosed as a left ankle sprain, acute, recurrent.  The Board observed that the Veteran had since raised the contention that his claimed disorders may also be due to his service-connected back disability.  Additionally, his right hip disorder had most recently been diagnosed as right sacroiliac joint arthropathy as evidenced in a March 2105 VA treatment note.  Therefore, the Board found that an addendum opinion was necessary to decide the claims.

In September 2015, the Veteran underwent new VA examinations so as to determine the nature and etiology of his claimed left ankle and right hip disorders.  At such time, the examiner reviewed the record, interviewed the Veteran, and conducted a physical examination.  However, he ultimately determined that there were no objective findings to support a diagnosis of the claimed left ankle or right hip disorder.  Consequently, he opined that such disorders were not caused by or a result of service or service-connected conditions, and were not permanently aggravated by service-connected conditions.  In support of such opinion, the examiner noted that the Veteran's service treatment records showed an acute left lateral ankle sprain that was treated and resolved without sequela in May-June 1988, and were negative for any findings referable to the right hip.  Furthermore, he observed that ongoing ankle issues, diagnosis, and treatments are not appreciated in available records and, while the Veteran was seen after service for non-specific right hip pain as a variable issue, he stated at time of the examination that such issue was not the hip, but the sacroiliac joint, and no current issues were noted.  Also, examination of the hips was normal except for loss of full flexion due to habitus with a BMI of 40.  Therefore, with regard to both claimed disorders, the examiner found that a chronic or diagnosable current condition, to include a compensable condition, is not currently made and, as such, a nexus to service or service-connected conditions is not currently established based upon the available data and current examination.

However, the requirement of the existence of a current disability has been found satisfied where a claimant has a disability at the time he files his claim for service connection or at any time during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the instant case, the Board finds that a remand is necessary in order to obtain addendum opinion addressing whether the diagnoses of left ankle sprain, acute, recurrent, rendered in November 2009, and right sacroiliac joint arthralgia and arthropathy rendered in November 2009 and March 2015, respectively, were accurate or had resolved and, if present at any time during the pendency of the Veteran's claim, whether such are related to his service-connected right knee and/or back disabilities. 

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from April 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the record to the VA examiner who conducted the Veteran's September 2015 examination.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the September 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is asked to address the following:

(A)  Does the Veteran have a diagnosis of a left ankle disorder at any point pertinent to his July 2009 claim, even if such has resolved?  In this regard, the examiner should address the diagnosis of left ankle sprain, acute, recurrent, rendered in November 2009.  If the examiner finds that the Veteran does not have a left ankle diagnosis at any point pertinent to the pendency of the claim, such a determination should be reconciled with the remainder of the evidence of record, to include the aforementioned November 2009 diagnosis.

(B)  For any left ankle disorder diagnosed during the pendency of the claim, is it at least as likely as not (a 50 percent probability or greater) that such disorder is caused or aggravated by his service-connected back disability and/or right knee disability?  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the right hip disorder before the onset of the aggravation. 

(C)  Does the Veteran have a diagnosis of a right hip disorder at any point pertinent to his July 2009 claim, even if such has resolved?  In this regard, the examiner should address the diagnoses of right sacroiliac joint arthralgia and arthropathy rendered in November 2009 and March 2015, respectively.  If the examiner finds that the Veteran does not have a right hip diagnosis at any point pertinent to the pendency of the claim, such a determination should be reconciled with the remainder of the evidence of record, to include the aforementioned November 2009 and March 2015 diagnoses.  In this regard, the September 2015 opinion seems to suggest that the sacroiliac joint is not part of the right hip.  

(D)  For any right hip disorder diagnosed during the pendency of the claim, is it at least as likely as not (a 50 percent probability or greater) that such disorder is caused or aggravated by his service-connected back disability and/or right knee disability?  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left ankle disorder before the onset of the aggravation. 

In rendering an opinion, please comment on the November 2009 VA treatment note indicating hip pain, "probably related to altered body mechanics and not to underlying hip pathology."  

All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






